DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on October 6, 2022.  New claims 30-33 have been added.  Claims 2, 15, 17-25, and 29-33 are currently pending and are under examination.
Withdrawal of Rejections
The rejection of claims 2, 15, 17-25, and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the reconsideration of the remarks filed on April 8, 2022.  

Pending Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 15, 17-19, 21-25, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (Journal of Immunological Methods 179: 105-116 (1995)), Linder et al (BioTechniques 22: 140-149 (January 1997)), Koliasnikov et al. (Acta Naturae Vol. 3, No. 3(10): 85-92 (2011)), and Petruccelli et al. (Plant Biotechnology Journal 4: 511-527 (2006)).
Casey et al. disclose the recombinant expression and purification of single chain Fv antibody.  The vector construct has a hexa-histidine tail fused at the carboxy terminus (see entire document, particularly abstract, and page 108, Figure 1, showing schematic representation of expression construct).
Linder et al. disclose a recombinant construct of 3D5 scFv sequence fused to alkaline phosphatase with a peptide linker in between the two amino acid sequences.  The sequences were joined by standard molecular biology cloning techniques of PCR, restriction enzyme, and ligation into a vector (see page 142, Left hand column, 1st indented paragraph).
Koliasnikov et al. disclose the recombinant production of horseradish peroxidase conjugates with Fab antibodies.  The genetic construct allows them to switch to any other antibody sequence, via a simple re-cloning of variable parts and an additional reporter enzyme (see entire document, and abstract).  
Petruccelli et al. disclose the use of KDEL and SEKDEL as endoplasmic reticulum retention signals in recombinant expression.  Petruccelli et al. disclose the recombinant expression of catalytic mouse antibody 14D9 in transgenic tobacco plants (see entire document, particularly page 513, left column, 1st indented paragraph).
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.
It would have been obvious to the person having ordinary skill in the art to use known sequences in known molecular biology cloning techniques to produce the expression vector, and make a fusion protein as currently claimed, because the art has shown fusion proteins of horseradish peroxidase with antibody constructs as discussed above.  Koliasnikov et al. disclose the recombinant production of horseradish peroxidase conjugates with Fab antibodies, wherein the genetic construct allows them to switch to any other antibody sequence, via a simple re-cloning of variable parts and an additional reporter enzyme.  It is not inventive to use known techniques to yield predictable products.  


Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Casey et al., Linder et al, Koliasnikov et al., and Petruccelli et al. as applied to claims 2, 15, 17-19, 21-25, and 29-33 above, and further in view of Muraki and Honda (Protein Expression and Purification 73: 209-216 (2010)).
Casey et al., Linder et al, Koliasnikov et al., and Petruccelli et al. are discussed above.  None of the references disclose an IgG1 heavy chain constant region fusion protein.  Muraki and Honda disclose a fusion protein consisting of human Fas receptor extracellular domain and human IgG1 heavy chain Fc domain (see entire document, particularly abstract).
It would have been obvious to the person having ordinary skill in the art to use known sequences in known molecular biology cloning techniques to produce the expression vector, and make a fusion protein as currently claimed, because the art has shown fusion proteins of the currently claimed domains.  It is not inventive to use known techniques to yield predictable products.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        December 11, 2022